Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing corrections filed on 02/23/2022 are accepted by Examiner.
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prio5r art does not disclose A measuring carrier for spatially resolved metrological determination of a measurement variable dependent on a dielectric permittivity of a device under test to be applied to the measuring carrier having a combination of  a measuring transmission line which entirely or partially forms a measuring surface and wherein the measuring transmission line is designed as an electrical series circuit of a multiplicity of transmission line cells for the purpose of transmitting an electromagnetic radio-frequency measurement signal which is injected, the measuring surface therefore being structured in a cellular manner, wherein - each of the transmission line cells of the measuring transmission line per se has a cell-individual propagation constant with respect to the radio-frequency measurement signal in a state free of any device under test, which propagation constant differs from the respective cell-individual propagation constants of the other transmission line cells, and is configured to have a cell-individual propagation constant in a measuring state, when the a device under test is applied to the transmission line cell, which differs from the cell-individual propagation constant of the state free of any device under test in such a way that - a change in the respective cell-individual propagation constant of each of the transmission line cells in the measuring state in comparison to the state free of the device to be tested causes a respective identifiable change component of a total change in the measurement variable which is detectable on the basis of the radio-frequency measurement signal and which is dependent on the dielectric permittivity of the measuring transmission signal as a whole as recited in claim 1. Claims 2-9 and 14-15 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a measuring apparatus for position-resolved determination of a dielectric permittivity of a device under test having a combination of  a controller designed to supply a predetermined radio-frequency measurement signal; an output interface for supplying the radio-frequency measurement signal to a measuring carrier according to claim 1 and an input interface for receiving from the measuring carrier the radio-frequency measurement signal transmitted through the measuring transmission line of the measuring carrier; and - an evaluation unit which is configured to detect a measurement variable which is dependent on the propagation constant of the measuring transmission line, on the basis of the radio-frequency signal received in the measuring state from the input interface when the device under test is applied, to compare the detected measurement variable with a measurement variable sample determined in the measuring transmission line in the state free of the device under test and to determine change components of the propagation constant on the basis of the result of comparison and pre-stored cell-individual parameters, and to calculate cell-individual permittivity values of the device under test using said change components as recited in claim 10. Claims 11-13 depend from allowed claim 10, they are also allowed accordingly.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al (Pat# 8,962,305) disclose biosensor chip with nanostructures.
Nordin et al (PG-pub# 2011/0169511) disclose NOVEL MEMS BIOSENSOR WITH INTEGRATED IMPEDANCE AND MASS-SENSING CAPABILITIES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867